  Case 1:18-cv-05014-JPB Document 50-4 Filed 04/06/20 Page 1 of 1




                                                                           MID TEMPO


                                LOVE LETTER

CHORUS:

          Did you get my card? I read your let-ter I’m...
Sitting down tonight, to write a long love kite.
           Spray it with a scent, the scent I wore last night.
Did it touch your heart? The love in this let-ter’s mine.


VERSE I:

           Hey how you been? Hope that you’re doing fine.
I know it’s been awhile, so I thought I’d write
           I want you to know, mem-ories on my mind.
And I love you so, and that I been al-right.
           Your little girl is doing good, she really has your smile.
Neigh-borhood’s still the same, the soldiers still going wild.
           The only thing that really changed, is no-one has your style.
It leads me to the question hey.


CHORUS: (REPEAT TWICE)


VERSE II:

          Just the other day, I wrote ano-ther poem.
Laid across the bed, and played our fav-orite song.
          Put it on repeat, and played it all-night long.
Hummed the melody, cut off the lights-and phone.
          If loves a drug, Then I always stay-sky high.
Somewhere in the clouds, planes pass-me by.
          Really words can’t tell, how I feel-inside.
But I had to say, what’s been on-my mind.


CHORUS: REPEAT UNTIL MUSIC FADES OUT.
